DETAILED ACTION
	This application has been examined. Claims 2-21 are pending. Claim 1 is cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.  
 
The Applicant presents the following argument(s) [in italics]:
…The Examiner asserts that the combination of references teach these features and that Applicant attacks the references individually. However, the Office Action’s application of the cited references parses the language of the claim so finely as to fail to consider the claimed invention as a whole…claim 2 identifies a characteristic for which the user’s listening habits tend to change across different listening contexts, and provides a recommended playlist to the user based on the identified characteristic “for a listening context corresponding to a current listening context of the user.”.…the Office Action relies on Reznor for teaching “listening contexts” and relies on Cama for teaching a “measure of divergence” and “a threshold indicative of divergence and/or a lack of uniformity.” This approach parses the claim language too finely, and thus does not consider the claim as a whole, because claim 1 is concerned with “a measure of divergence that satisfies a threshold indicative of the lack of uniformity in the listening history with respect to the listening contexts.” Separating the “measure of divergence” from the claimed “listening context” guts this limitation of any meaning, because the measure of divergence is “with respect to the listening contexts.” … Nothing in Cama teaches comparing these music parameters across listening contexts to determine whether the parameters vary based on context. Accordingly, even combining the teachings in Reznor and Cama would not result in “identifying a characteristic, of the set of characteristics, having a respective measure of divergence that satisfies a threshold indicative of the lack of uniformity in the listening history with respect to the listening contexts,” because neither reference teaches or suggests determining how a characteristic varies with respect to listening contexts.
The Examiner respectfully disagrees with the Applicant.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Reznor and Cama are analogous art because they present concepts and practices regarding learning algorithms for generating recommendations for a user.   At the time of the effective filing date of the claimed invention it would have been obvious to combine Cama into Reznor.  The motivation for the said combination would have been to identify the music candidate from the music repository 103 that may offer the greatest amount of surprise, but still be similar enough to the preferred music parameters to be considered enjoyable by the user.(Cama-Paragraph 48)
“identifying a characteristic, of the set of characteristics, having a respective measure of divergence (Cama- Paragraph 49, a value of a musical parameter deviating outside a specified threshold range of variation considered to be enjoyable according to the user profile. The amount of deviation may also differ from musical parameter to parameter.)     that satisfies a threshold (Reznor-Paragraph 41, analyze a playlist that a user is compiling or has already compiled to determine if the playlist meets a specified parameter or threshold) indicative of the lack of uniformity in the listening history with respect to the listening contexts”. (Reznor-Paragraph 19, user can input values associated with songs desired in a playlist. For example, the values can relate to locations, desired activities (e.g., jogging, "on the move," etc.), other users of the music service, moods of the user, and/or desired genres )
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /GREG C BENGZON/ Primary Examiner, Art Unit 2444